Citation Nr: 0726696	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee sprain with 
residuals, currently rated 10 percent disabling, including 
consideration of entitlement to an extra-schedular rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the claim for additional 
development in January 2004.


FINDINGS OF FACT

1.  The veteran's current left knee disability is manifested 
by crepitation, pain, swelling, tenderness, osteophyte 
formations, painful but essentially full range of motion on 
flexion, limitation of motion on extension to 15 degrees, and 
degenerative joint disease.

2.  The veteran's current left knee disability is not 
manifested by recurrent subluxation or instability.

3.  Removal of the left semilunar cartilage is related to the 
service-connected left knee sprain  

4. The clinical evidence does not establish that the 
disability involves an unusual or exceptional disability 
picture so as to warrant evaluation on an extraschedular 
basis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee sprain with degenerative joint disease are not met.  
, currently rated 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.400, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2006).


2. The criteria for a separate 10 percent evaluation for 
removal of the left semilunar cartilage are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.400, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 (2006).

3. The criteria for a separate 20 percent evaluation for 
limitation of extension of the left knee are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.400, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 
5261 (2006).

4.  The criteria for an extra-schedular rating for the left 
knee have not been met.  
38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected residuals of a left knee sprain.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision, the Secretary is required to 
inform the veteran of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the veteran is 
expected to provide, if any, and to request that the veteran 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the veteran to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a), Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

In July 2002, following his claim for an increased evaluation 
for a service-connected left knee disability, the veteran was 
advised as to what evidence VA was responsible for obtaining 
and what evidence the veteran was responsible for submitting.  
The letter informed the veteran that it was his 
responsibility to insure that evidence was submitted.  A 
March 2004 letter again advised the veteran as to what 
evidence VA would obtain and what evidence he was responsible 
for submitting.  In October 2004, the veteran was informed 
that he should submit any evidence in his possession that 
pertains to his claim.  The veteran clearly understood he 
could submit evidence on his own behalf, as he submitted 
treatment records.  The veteran was provided with the 
complete provisions of the VCAA and the complete text to 
38 C.F.R. § 3.159, as revised to incorporate all provisions 
of the VCAA, in the April 2002 statement of the case.  The 
Board finds that these notices advised the veteran of each 
element of notice described in Pelegrini.

In June 2006, the veteran was provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The notices provided meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because all 
notices were provided prior to the final adjudication of the 
claim in the May 2007 supplemental statement of the case, 
which explained that the new evidence obtained was 
duplicative of evidence already of record.  These notices met 
both the law and the spirit of VCAA.  To the extent that the 
notices did not meet the requirements as to notice of the 
provisions of the VCAA, the veteran demonstrated actual 
knowledge of the information.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are obtained and associated with the 
claims file.  Private medical records are obtained and 
associated with the claims file.  The veteran was afforded VA 
examinations in August 2005 and August 2002.  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran is 
not prejudiced thereby.  The record establishes the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim for service connection.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.  The Board further finds that the timing of 
the notice has not prejudiced the veteran.

Claim for Increased Evaluation, Left Knee Disability

The veteran is service-connected for residuals of a left knee 
sprain incurred in service, currently rated 10 percent 
disabling.  In March 2000, he applied for an increased 
rating.  In a May 2000 rating decision, the veteran was 
granted a temporary total rating for an arthroscopic 
procedure performed on the meniscus.

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  38 
C.F.R. § 4.71a, DC 5257.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

Although the record includes numerous treatment records 
describing the veteran's left knee symptomatology, the most 
severe symptoms of disability are shown in the VA examination 
conducted in August 2005.  Clinical records disclosing less 
severe symptoms are not set forth in this decision.  On VA 
examination conducted in August 2005, the veteran complained 
of pain and weakness, as well as locking of the knee.  The 
veteran walked with a slight limp.  Range of active motion 
was 15 degrees of extension to 100 degrees of flexion with 
pain throughout.  Passive range of motion was 0 degrees of 
extension to 110 degrees of flexion with pain at the end 
points.  There were no symptoms of dislocation or 
subluxation.  Radiological reports showed flattening of the 
tibial plateaus, osteophytic spurring at the joint and the 
patellofemoral joint, and narrowing.  The veteran was 
diagnosed with tricompartmental degenerative joint disease of 
the left knee.  The examiner commented that he could not 
determine whether the limitation of function was due to 
arthritis or to the meniscus, and that the meniscus injury 
worsens the arthritis.

The August 2005 examiner noted that it was impossible to 
determine whether the veteran's symptoms are due to his 
meniscus or his arthritis.  There is no evidence that the 
meniscus should not be treated as part of the veteran's 
service-connected injury.  Thus, the Board finds the 
veteran's is entitled to a separate, compensable evaluation 
under DC 5259 for removal of semilunar cartilage.

A 1994 magnetic resonance imaging (MRI) report shows that 
two-thirds of the veteran's lateral meniscus have been 
removed.  No tears of the lateral meniscus or medial meniscus 
were seen.  A July 1995 MRI found a complex tear of the 
medial meniscus, which was resected in September 1995.  Based 
on the evidence before the Board at this time, it appears the 
veteran's last arthroscopic procedure was in March 2000.  The 
operation report from that procedure notes that there is 
essentially no lateral meniscus left and that loose fragments 
were debrided.  The veteran is therefore entitled to a 10 
percent evaluation under DC 5259 for removal of semilunar 
cartilage.  However, this evidences does not establish that 
the veteran currently has dislocated semilunar cartilage with 
frequent episodes of locking and effusion in the joint.  The 
dislocated cartilage was removed during the March 2000 
arthroscopic procedure, for which the veteran has been 
granted a temporary total evaluation for convalesance.  Thus, 
the veteran is not entitled to an additional rating under DC 
5258, since the veteran has manifested only postoperative 
residuals during the pendency of this claim following 
expiration of the temporary total rating.

The clinical evidence also fails to establish that the 
veteran currently has recurrent subluxation or lateral 
instability.  Although some examiners used the term 
"instability" to describe the symptoms of the veteran's 
meniscus injury, the evidence as a whole establishes that the 
veteran's symptoms are all encompassed within DC 5010 and DC 
5259, with the exception of limitation of motion, which the 
Board evaluates herein under DC 5261.  In particular, as 
noted above, the examiner who conducted the August 2005 VA 
examination attributed all symptoms to the veteran's 
arthritis and the postoperative meniscus and stated that 
there was no instability or subluxation.

Radiologic evidence clearly establishes that the veteran has 
arthritis of the left knee, which warrants a 20 percent 
evaluation when, as is the case here, it is also manifested 
by functional limitation of extension to 15 degrees under DC 
5261.  As range of motion on flexion was 110 degrees, the 
veteran is not entitled to an evaluation under 5260, and 
since a compensable rating was assigned for limitation of 
motion, he is not entitled to an additional rating under DC 
5003 or DC 5010.  The retained range of motion establishes 
that the veteran does not have ankylosis of the knee, so an 
evaluation under DC 5256 is not warranted.

The veteran contends he is entitled to an extraschedular 
rating for his service-connected disability.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the veteran is unable to work, Social 
Security Administration Records establish that this is due 
primarily to a back disorder.  The clinical evidence does not 
establish frequent periods of hospitalization.  The Board 
finds that DC 5010 through DC 5263 encompass the veteran's 
symptoms and therefore no extraschedular rating is warranted.

The evidence is not in equipoise to warrant a higher 
evaluation, assignment of an additional separate evaluation, 
or assignment of an extraschedular evaluation, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a higher evaluation.  A 
separate, compensable 20 percent evaluation is assigned under 
5261 and a separate, compensable 10 percent evaluation, is 
assigned under DC 5259, in addition to the 10 percent 
evaluation assigned under DC 5010.

ORDER

A separate 20 percent evaluation under 38 C.F.R. § 4.71a, DC 
5261, and a separate 10 percent evaluation under 38 C.F.R. § 
4.71a, DC 5259, are granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.  An 
increased rating for left knee sprain with residuals is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


